Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7, line 27 – pg. 8, line 4, filed 2/9/2021, with respect to claims 1-4 and 6-11 have been fully considered and are persuasive. The rejection of claims 1-4 and 6-11 of 12/09/2020 has been withdrawn. 
Applicant's arguments filed 2/09/2021 with respect to claims 12 and 14-15 have been fully considered but they are not persuasive. The Applicant argues that Bennett (U.S. Publication No. 2016/0074161) does not disclose outer frame commissure posts which extend from the outer frame base. The Examiner respectfully disagrees. The claim as currently written do not require the outer frame base and outer frame commissure posts be attached as one integral component. The outer frame commissure posts (400) of Bennett could be interpreted as “extending from” the outer frame base (500) as the top of each upper point of the outer frame base (500) points, and therefore extends, in the direction of the outer frame commissure posts (400). The outer frame commissure posts (400) would therefore be interpreted as extending from the outer frame base.

Claim Objections
Claim 21 is objected to because of the following informalities: “wherein leaflet is secured,” should be written as “wherein each leaflet is secured,” “wherein the leaflets are secured,” or using similar language. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the first surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14-15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (U.S. Pub. No. 2016/0074161 A1).
Regarding claim 12, Bennett discloses a prosthetic valve, comprising: a leaflet frame (200) defining a cylinder (Fig. 3) and including a leaflet frame inner side (202), a leaflet frame outer side (204), and a leaflet frame inflow edge (220), the leaflet frame (200) further including a leaflet frame central axis (X) and a plurality of leaflet frame commissure posts (210) extending along the leaflet frame central axis (X), each leaflet frame commissure post (210) defining a post slot (217) therethrough such that the leaflet frame (200) includes a plurality of post slots (217); a leaflet construct (300) comprising a plurality of leaflets (310) and a bridge region (330) situated between adjacently situated leaflets (Fig. 4), each bridge (330) defining a bridge loop (338) such that the leaflet construct (300) defines a plurality of bridge loops (338), each bridge loop (338) being situated adjacent to the leaflet frame (200) outer side such that the leaflet construct (300) extends through the plurality of post slots (217, Fig. 2), each of the leaflets (310) including a fold-over portion (324), the fold-over portion (324) of each of the leaflets (310) being folded around the inflow edge of the leaflet frame (200) to the outside surface of the leaflet frame (Fig. 2, paragraph 0059); and an outer frame (400 and 500) including an outer frame base (500) and a plurality of outer frame commissure posts (400) extending from the outer frame base (500), as the top of each upper point of the outer frame base (500) points, and therefore extends, in the direction of the outer frame commissure posts (400), each outer frame commissure post (400) being disposed within a first bridge loop (338) of the plurality of bridge loops (Fig. 5B), the outer frame further including an outer frame inner side (502 and 414), an outer frame outer side (504), and an outer frame inflow edge (520); the leaflet frame (200) being received with an interior region (524) defined by the outer frame (400 and 500), wherein the interior region (524) is interpreted as such as it defines a region within the inner portion of the valve as opposed to a region at the inflow or outflow sides of the valve, such that the fold-over portion (324) of each of the leaflets (310) is positioned between the outer frame inner side (502 
Regarding claim 14, Bennett discloses the prosthetic valve of claim 12. Additionally, Bennett et al. discloses that the leaflet frame (200), the outer frame (400 and 500), and the leaflet construct (300) each include a plurality of corresponding apertures (paragraphs 0069 and 0077), and wherein the leaflet frame (200) and the outer frame (400 and 500) are coupled together by a securement structure that passes through adjacent apertures of the leaflet frame (200), outer frame (400 and 500), and leaflet construct (300) and is operable to couple the outer frame to the leaflet frame (paragraphs 0069 and 0077).
Regarding claim 15, Bennett discloses the prosthetic valve of claim 14. Additionally, Bennett et al. discloses that the securement structure is a suture (paragraphs 0069 and 0077).
Regarding claim 21, Bennett discloses the prosthetic valve of claim 12, wherein leaflet (310) is secured to the first surface (414) of the outer frame inner side (502 and 414; Fig. 5b).

Allowable Subject Matter
Claims 1-4 and 6-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                         
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774